DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  Applicant’s Request for Continued Examination (RCE) filed on 07/16/2020.  Applicant’s RCE includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, clams 1-4, 6, 7, 9-11, 14, 17-19, 21, 22, 24-26, 29, and 30 have been amended; claims 23, 27, 31, and 32 have been cancelled; and claim 33 has been newly added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-7, 9-15, 17-22, 24-26, 28-30, and 33 are currently pending in the application.  Claims 1, 9, 17, 21, and 24 are independent claims.

The objection to claims 23-27 (see: Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Claims. 

The rejection of claims 27 and 32 (see: Final Action, pp. 4-5) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn as necessitated by the Amendment to the Claims. 

The rejection of claims 21-24, 27, 29, 30, 31, and 32 (see: Final Action, pp. 7-10) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 21-32 under 35 U.S.C. 103 (see: Final Action, pp. 10-20), as being unpatentable over Applicant Admitted Prior Art in U.S. Patent No. 9,418,290 (hereafter the “AAPA”) in view of Bruzzone et al. (“Detection of land-cover transitions by combining multidate classifiers”, 2004, Science Direct - Pattern Recognition Letters, Volume 25, Issue 13, pp. 1491-1500 (Year: 2004)) in further view of Savelle, JR et al. (U.S. Patent Application Publication No. 2009/0271045, published 10/29/2009), has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-7, 9-15, and 17-20 under 35 U.S.C. 103 (see: Final Action, pp. 20-27), as being unpatentable over Applicant Admitted Prior Art in U.S. Patent No. 9,418,290 (hereafter the “AAPA”) in view of Marceau et al (“Evaluation of the Grey-Level Co-Occurrence Matrix Method For Land-Cover Classification Using SPOT Imagery”, 1990, IEEE - Transactions on Geoscience and Remote Sensing, Volume 28, No. 4, pp. 513-519 (Year: 1990)) in further view of Bruzzone et al. (“Detection of land-cover transitions by combining multidate classifiers”, 2004, Science Direct - Pattern Recognition Letters, Volume 25, Issue 13, pp. 1491-1500 (Year: 2004)) in further view of Savelle, JR et al. (U.S. Patent Application Publication No. 2009/0271045, published 10/29/2009), has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,418,290 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 9, 17, 29, and 30 are objected to because:
Independent claim 9 recites “generating[, via a voting component,] a final land cover classification based a majority vote of the” on line 17 of the claim.  Similar to the amendment to independent claim 1, the Examiner believes said recitation is better stated as “generating[, via a voting component,] a final land cover classification based on a majority vote of the” (emphasis added).  Independent claim 17 has a substantially similar issue on line 19 of said claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-15, 17-22, 24-26, 28-30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding substantially similar independent claims 1, 9, 17, 21, and 24 (and their corresponding dependent claims via dependency), the specification of the Lavigne ‘290 patent does not disclose the necessary steps (e.g., an algorithm) and/or flowcharts to perform the claimed functions of “derive a relationship between the final land cover classification and future water use, without using the water budget; and predict a third predicted water usage forecast based on the derived relationship” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  While the disclosure hints at said claimed functions (see: Lavigne ‘290 patent, column 17, lines 45-49), the disclosure is considered deficient because it must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement.  
Regarding substantially similar dependent claims 29 and 30, the disclosure of the Lavigne ‘290 patent lacks sufficient support for the step of determining the final land cover classification “utilizing image training data” or “analyzing the received multiband image data with image training data.”  The image training data in the Lavigne ‘290 patent appears to be only utilized to train different parts of the classification component (e.g., Lavigne ‘290 patent: column 5, lines 31-38).  While the image training data may be received after the land cover classification results are generated for each pixel (e.g., Lavigne ‘290 patent: column 7, lines 44-66; column 17, lines 4-8), the Lavigne ‘290 patent does not then show where determining the final land cover classification includes “utilizing image training data” or “analyzing the received multiband 

Claims 1-7, 9-15, 17-22, 24-26, 28-30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding substantially similar independent claims 1, 9, 17, 21, and 24 (and their corresponding dependent claims via dependency), the claims each recite the limitations “derive a relationship between the final land cover classification and future water use, without using the water budget” (emphasis added) and “predict a third predicted water usage forecast based on the derived relationship.”  The disclosure of the Lavigne ‘290 patent does not appear to provide an enabling disclosure for said limitations (see: Lavigne ‘290 patent, column 17, line 45-column 18, line 16) because one of ordinary skill in the art would not understand how to derive the claimed relationship without using the water budget, when the water budget was explicitly utilized for 
Appropriate correction and/or explanation is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 26 and 33, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations (i.e., “an area of the geographic region, an area of a dwelling located within the geographic region, and a number of bathrooms located within the dwelling located within the geographic region”) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Arguments
Applicant’s arguments filed 07/16/2020 have been fully considered but they are not completely persuasive.

In general, regarding claim sets (I) 21-32 and (II) 1-7, 9-15, and 17-20, Applicant argues that the applied prior art does not teach or suggest (1) the substantially similar newly claimed features directed toward “extrapolate a first predicted water usage forecast…iteratively extrapolate a second predicted water usage forecast…derive a relationship…and predict a third predicted water usage forecast” (see: Remarks, pp. 35-39 and 42-45) and (2) the substantially similar claimed features directed toward “generating a plurality of land cover classifications for each of the pixels or determining for each of the pixels the final land cover classification based on a majority vote of a plurality of land cover classifications” (see: Remarks, pp. 39-41 and 45-48).

The Examiner both agrees and disagrees with Applicant.
Regarding (1), the Examiner agrees with Applicant that the combination of the applied prior art does not teach or suggest all of said newly claimed features related to deriving the multiple distinct water usage forecasts.  Therefore, as noted above, the rejections based on different combinations of the applied prior art have been withdrawn.
Regarding (2), the Examiner disagrees with Applicant for substantially the same reasons as specifically discussed in the Final Action (see: Final Action, pp. 27-31).  Applicant’s arguments do not appear to precisely discuss or rebut those reasons previously provided.  

Allowable Subject Matter
Claims 1-7, 9-15, 17-22, 24-26, 28-30, and 33 would be allowable if rewritten or amended to satisfactorily overcome the rejections under 35 U.S.C. 112(a) set forth in this Office Action.  The Examiner notes that the appropriateness of past and/or new prior art rejections will be reevaluated in light of any amendments to the claims throughout the continuing prosecution of the instant reissue application.
Additionally, the rejection of claims 26 and 33 under 35 U.S.C. 112(b) as well as the objection to claims 9, 17, 29, and 30 must also be overcome.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992






/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992